Citation Nr: 1755732	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2000 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disability that she maintains was sustained as a result of falling out of the back of a Hummer while in service.  In the December 2016 hearing, the Veteran claimed that her symptoms continued following service, increasing in severity, and she self-medicated for years before seeking formal medical attention.

A VA examination was conducted in April 2011 and an addendum was completed in June 2011.  During the examination, the Veteran reported that she experienced flare-ups of knee pain two to three times a week which would last for an entire day.  A physical exam revealed slight limitation of motion after repetitive testing due to pain.  X-rays revealed no abnormalities other than osteophytic spurring of the patella.  The examiner diagnosed a right knee strain and opined that this condition was less likely than not related to the Veteran's military service.  The examiner rationalized that there was no evidence of continuity of care between the Veteran's military service and the present time.  Specifically, in the June 2011 addendum, the examiner noted that "in absence of better documentation, it is not possible to connect the inservice incident with the present R. knee problem without speculation."  The Board finds that further commentary from the examiner is necessary.  

In a December 2016 memorandum opinion, a private examiner stated that he had seen the Veteran on several occasions beginning in 2014.  He further opined that "it is reasonable to state that the knee injury sustained while on active duty has 
contributed to her current knee symptoms."  He, however, did not offer any supporting rationale for the opinion which renders the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As this case is being remanded for further development, the Veteran has the opportunity to supplement the record with an additional opinion that contains a supporting rationale based on sound medical principles for finding that a right knee disability is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a complete copy of this remand, to the VA examiner who performed the April 2011 examination and provided the June 2011 opinion to obtain a supplemental medical opinion.  If the VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the requested opinion.

The VA examiner should advance an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any identified right knee disability is etiologically related to the Veteran's documented in-service injury to her right knee.  In so opining the examiner should do the following:  (1) consider the Veteran's contention that her symptoms continued following service, increasing in severity, but she self-medicated for years before seeking formal medical attention; and (2) address the likelihood that the injury documented in the service treatment records could have caused the Veteran's current right knee disability; indicate whether any pathology/disease process associated with her right knee is consistent with the mechanism of injury claimed by the Veteran.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

2.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This claim must be afforded expeditious treatment.  The law requires that all claims
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




